Title: General Orders, 17 August 1777
From: Washington, George
To: 

 

Head Quarters, near the Cross roads [Pa.] August 17th 1777.
Providence.Newport. Kingston.


The Commander in Chief is pleased to approve of the following sentences of a General Court Martial held the 14th instant, whereof Col. Spencer was president, and orders them to be put in execution forthwith—viz.—
William Jackson, charged with “Desertion from the 2nd New Jersey regt; and inlisting into a company of artificers”—The Court are of opinion the prisoner is guilty of the charges exhibited against him; But as the prisoner was confined in the main guard-house, at Middlebrook, at the time Thomas Smith was shot, for the offences he is now found guilty of, and was released from confinement in consequence of His Excellency the Commander in Chief’s pardon; they are of opinion he should receive no punishment—They are likewise of opinion he should be sent to the 2nd New-Jersey regiment, to serve the time he inlisted for; and the officer of the company he belongs to, in that regiment, shall settle with Capt. Roe for the bounty the prisoner received from him, and other charges he has against him (if the pay due the prisoner during the time he served in the company of artificers is not sufficient for that purpose) And the money paid by the prisoner’s officer to Capt. Roe shall be stopped out of the prisoner’s wages.
Capt. Holmes, of the 4th New Jersey regt charged with “Going into one Palmer’s garden, and tearing cucumbers from the vines, and abusing and striking Doctor Smith” The court having considered the charge and evidence produced to them, are of opinion, that the prisoner took cucumbers from the vines, in Palmer’s garden, and he was justifiable in doing it, as he had leave—They are of opinion the prisoner did strike Doctor Smith: But as he gave the first offence, the Court are of opinion, he deserved the treatment he received.
The Court took into consideration, to what regiment Nathaniel Anster, tried as a soldier of the 5th Pennsylv: regiment, and punished for Desertion from that regt properly belongs, at the request of Capt: Bartholomew of the 5th Pennsylvania regiment and Lieut: Hammitt of Col. Spencer’s regt—The court having considered the several papers produced to them by each of the claimants, are of opinion, that Nathaniel Anster properly belongs to the 5th Pennsyl. regiment, and that Capt. Bartholomew shall stop out of Ansters wages four dollars per month, until Lieut. Hammitt is fully paid his account against Anster, and pay them to Lieut: Hammitt.

William Rickett of the 12th Pennsylv. Battalion, charged with “being a sleep on his post when over prisoners”—pleaded guilty; and begged for mercy—sentenced to receive thirty nine lashes on his bare back.
Moses Farrell, of the 5th Pennsylv. regt charged with “deserting from the said regiment, inlisting into another corps; after which being taken, deserting again, and persuading an exceeding good soldier to desert with him”—Acquitted of the charges exhibited against him.
Ensign McMichael of Col. Stewart’s regiment charged with “assaulting & striking with his sword, William Wright, a centinel in the execution of his duty”—The court, having considered the charge and evidence, are of opinion the prisoner struck William Wright, a Centinel, with his fist, while on his post; but on account of his insolence, and charging the bayonet on the prisoner, they sentence the prisoner to receive a private reprimand from the Colonel of the regiment he belongs to.
The Commander in Chief is anxious to have the ranks of the Pennsylvania field officers adjusted, The board of General officers which was appointed to sit for that purpose the 15th instant, will sit to morrow at Genl Greene’s quarters, at the hour to which they adjourned—The Commander in Chief wishes the board to be as full as possible; and desires the General Officers of the day to attend the board in preference to any other duty.
General Court-Martials are frequently prevented doing business, by means of the non-attendance of some of the members; which occasions such delays as are greatly injurious to the service. In time to come, if any officer is appointed president of a General Court Martial, and thro’ sickness, or other unavoidable accident, cannot attend, the Brigade Major of the brigade to which he belongs, is to give notice thereof, immediately to the Adjutant General—And if any member is, by the like means, rendered unable to attend, such member is to give immediate notice thereof to the Adjutant of the regiment he belongs to, that another may be returned in his stead: And upon the first appointment of a General Court Martial, each Brigade Major is to return the names of the members, furnished from his brigade, to the Adjutant General, at or before the hour appointed for the sitting of the court.
By the returns given in by the Brigadiers, pursuant to the orders of the 13th instant, it appears that many officers are absent without leave—that some have furloughs for sixty days—and others without limitation at all. With respect to those who are absent without leave, the General desires, that the Brigadiers, to whose brigade they belong, will order them to join it immediately, and have a strict enquiry (which is to be reported) into their conduct for so doing: and with respect to unlimited furloughs, or furloughs for sixty days—he desires that no

more such be given, without the consent of the Commander in Chief; as there are very few cases that can justify such indulgences in the active part of a campaign—Those who have exceeded the time limited in their furloughs, are also to be ordered to join, and to account satisfactorily for their conduct.
The ground being very wet, the Quarter Master General is to procure as much straw (from which the grain has been threshed) as possible, and distribute the same in the most equal manner among the troops.
A gill of rum, or other spirit is to be issued to day, to each non-commissioned officer, soldier and waggoner.
